December 22, 2006


Mr. Craig A. Morgan
Attorney at Law
718 Sunfish
Austin, TX 78734


Ms. Deborah J. Bullion
Gascoyne & Bullion, P.C.
77 Sugar Creek Center Blvd., Suite 280
Sugarland, TX 77478
Mr. David T. Bright
Watts Law Firm, L.L.P.
555 North Carancahua, Suite 1400
Corpus Christi, TX 78748-0801


Honorable Robert Vargas
County Court at Law No. 1
901 Leopard, Suite 701
Corpus Christi, TX 78401

RE:   Case Number:  05-0696
      Court of Appeals Number:  13-05-00521-CV
      Trial Court Number:  04-61218-1

Style:      IN RE  FORD MOTOR COMPANY

Dear Counsel:

      Today the Supreme Court of Texas granted the Motion to  Intervene  and
delivered the enclosed per curiam opinion  in  the  above-referenced  cause.
The stay orders issued on August 30, 2005 and September 14,  2005  are  both
lifted.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Van Huseman   |
|   |Mr. Ernest M.     |
|   |Briones           |
|   |Ms. Cathy Wilborn |